Citation Nr: 0633015	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for hepatitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1964 until 
February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

When he initiated this appeal, the veteran was represented by 
Barbara S. Girard, Attorney at Law.  During the pendency of 
the appeal, that representative advised VA that she was 
retiring from practice.  As such, she is no longer recognized 
as a representative.  The veteran was sent a letter 
explaining this in August 2006.  He was advised of his 
options, including representing himself, appointing a 
Veteran's Service Organization to represent him or appointing 
another private attorney or agent.  He was informed that he 
had 30 days to respond and that if he did not reply it would 
be assumed that he wished to represent himself.  The veteran 
did not respond to the August 2006 communication and thus 
there is no accredited representative in the instant appeal.  

It is observed that the veteran's March 2002 claim included a 
request for consideration of nonservice-connected pension.  
That claim has not yet been adjudicated.  Therefore, that 
matter is referred back to the RO for appropriate action.

It is also noted that, subsequent to the issuance of the 
statement of the case in January 2004, the veteran submitted 
additional evidence in support of his claim, which was not 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  This evidence consisted of 8 pages of 
private treatment records.  Six of these pages are exact 
duplicates of records already associated with the claims 
folder at the time of the January 2004 statement of the case.  
The other two pages, while not duplicates, do not pertain to 
treatment for any of the claimed disabilities  on appeal.  
Therefore, it would not prejudice the veteran for the Board 
to proceed with appellate consideration at this time.  

The issues of entitlement to service connection for hepatitis 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed diabetes is causally related to 
active service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed major depression is causally 
related to active service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of August 2002 and March 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the laws pertaining to disability ratings or 
effective dates.  However, because the instant decision 
denies the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided subsequent to the issuance of appropriate VCAA 
notice, and as such there is no timing problem under 
Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  The VA records relate to 
treatment at the Medical Center in Wichita, Kansas.  A VA 
Form 10-7131 indicates that the veteran had not been treated 
at the VA Medical Center in Oklahoma City.

The claims file also contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded a VA examination with respect 
to his diabetes and depression claims.  In this regard, the 
law holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records fail to show 
any complaints or treatment referable to diabetes or 
depression.  Moreover, the post-service clinical records do 
not reflect any treatment for depression or diabetes until 
several decades following separation from service.  Under 
these circumstances, the Board does not find that an 
examination is necessary under 38 U.S.C.A. §5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- diabetes

The veteran is claiming entitlement to service connection for 
diabetes.  At the outset, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
diabetes mellitus is regarded as a chronic disease.  However, 
in order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of diabetes within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Further regarding presumptive service connection, it is noted 
that type II diabetes mellitus is listed among the diseases 
associated with exposure to herbicide agents under 38 C.F.R. 
§ 3.309(e).  However, in order for the presumption to 
operate, the evidence must show that the veteran, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a) 
(2006).  

The recent case Haas v. Nicholson, No. 04-491 (U.S. Vet. App. 
August 16, 2006), has redefined the phrase "served in the 
Republic of Vietnam" to include those who served in the 
waters surrounding Vietnam that never set foot on the soil.  
While that ruling is presently the subject of a stay, 
adjudication remains appropriate in the present case.  
Indeed, even under the relaxed standard set forth in Haas, 
the evidence of record fails to indicate that the veteran 
here served in the Republic of Vietnam.  In so finding, it is 
acknowledged that the veteran's DD Form 214 shows 2 months of 
foreign and/or sea service.  It is also observed that an 
October 2002 report of contact states that the veteran 
"served during Vietnam on an aircraft carrier."  However, 
the personnel records have been reviewed and they fail to 
demonstrate service in Vietnam or in the waters nearby.  
Moreover, the DD form 214 does not reveal any decorations 
indicative of Vietnam service.  Most tellingly, the veteran 
himself has not claimed to have served in Vietnam.  Rather he 
only noted that he was a veteran of the Vietnam era, which 
even under Haas, does not trigger presumptive analysis under 
38 C.F.R. § 3.317.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, private clinical records dated in 2001 
reflect treatment for diabetes.  VA records dated in 2002 and 
2003 also show treatment for diabetes.  Therefore, a current 
disability is established and the first element of a service 
connection claim has been satisfied.  However, as will be 
discussed below, the remaining elements of a service 
connection claim have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to diabetes.  Separation 
examination in February 1965 showed a normal endocrine 
system.  Therefore, the service medical records do not show 
that diabetes was incurred during active duty.  However, this 
does not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
currently diagnosed diabetes is causally related to active 
service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
treatment for diabetes until 2001.  In an August 2001 
treatment report written by Dr. Ruiz, it was noted that the 
veteran's diabetes had manifested itself 11 years prior.  
Thus, the competent evidence suggests that the veteran has 
had diabetes since approximately 1990.  However, in the 
absence of a demonstration of continuity of symptomatology, 
this is too remote from the veteran's separation in 1965 to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent evidence 
of record causally relates the current diabetes to active 
duty.  The veteran himself holds such a belief, but he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed diabetes was incurred in 
service or became manifest to a degree of 10 percent or more 
within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- major depression

The veteran is claiming entitlement to service connection for 
major depression.  

Again, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In the present case, private clinical records dated from 1998 
through 2001 reflect treatment for major depressive disorder.  
On this basis, a current disability is established and the 
first element of a service connection claim has been 
satisfied.  However, as will be discussed below, the 
remaining elements of a service connection claim have not 
been met.  

A review of the service medical records does not reflect any 
psychiatric complaints or treatment.  Psychiatric findings 
were normal upon the veteran's enlistment examination in 
December 1963.  Moreover, he denied trouble sleeping, 
nightmares, depression/excessive worry and nervous trouble of 
any sort in a report of medical history completed at that 
time.  Separation examination in February 1965 again showed 
normal psychiatric findings.  Therefore, the service medical 
records do not show that major depression was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed major 
depression is causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence includes a June 2001 letter 
written by Dr. Murphy.  In that communication, he stated that 
he had been following the veteran for major depressive 
disorder since March 1998.  No other evidence of record 
documents earlier psychiatric treatment.  

In the absence of a demonstration of continuity of 
symptomatology, the veteran's post-service treatment 
beginning in 1998 is too remote from the veteran's separation 
in 1965 to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no 
competent evidence of record causally relates the current 
diabetes to active duty.  The veteran himself holds such a 
belief, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed major depression was 
incurred in service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes is denied.

Service connection for major depression is denied.



REMAND

The Board finds that further development is required with 
respect to the veteran's hepatitis and hearing loss claims, 
for the reasons discussed below.

With respect to the hepatitis claim, it is noted that the 
veteran's March 2002 communication indicated that Dr. Henson 
of Enid, Oklahoma, would have treatment records referable to 
his hepatitis.  From a review of the claims file, it does not 
appear that an attempt has been made to obtain such records.  
Therefore, efforts should be undertaken to procure this 
evidence.

Regarding the hearing loss claim, it is noted that a November 
1968 rating decision initially denied service connection for 
hearing loss.  The veteran did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.  In March 2002, 
the veteran sought to reopen his claim of entitlement to 
service connection for hearing loss.  As such, the issue on 
appeal is whether new and material evidence has been received 
to reopen the claim.  In this regard, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, a VCAA notice letter dated in August 
2002 set forth the elements of a new and material claim.  
However, it is observed that there was a regulatory change 
with respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The veteran here filed his claim in 
March 2002, after this date.  As such, the new version of the 
law is applicable in this case.  However, the August 2002 
notice letter apprised the veteran of the new and material 
standard in effect prior to August 29, 2001.  Furthermore, 
the August 2002 notice letter did not inform the veteran of 
the basis for the last final denial, as required under Kent.  
For these reasons, further notice is required in order to 
satisfy VA's obligations under the VCAA.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 
04-181, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence as effective from 
August 29, 2001, and identify the basis 
for the last prior final denial.  Such 
notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claims and inform the 
appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should further be provided notice that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request him 
to provide the approximate dates that he 
was treated by Dr. Henson.  After making 
this inquiry and after obtaining any 
necessary authorization, contact Dr. 
Henson and request the specified 
treatment records.  If no treatment 
records are found, then the claims should 
indicate this fact.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
   


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


